Judgment in favor of plaintiff for $25,650, together with costs and disbursements, unanimously reversed on the law and on the facts, the verdict vacated and a new trial granted, with costs to defendants-appellants, unless plaintiff stipulates to accept $12,650 in lieu of the award by verdict in reduction of the judgment, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendants-appellants. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $12,650 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Eager and Bergan, JJ.